DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 2/19/2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
3.	The drawings were received on 2/19/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inauen (US 20140072860 A1) in view of Adamson (US 20170194666 A1) and Suzuki et al (US 10008717 B2)
Regarding claim 2, Inauen discloses a battery comprising a case (1), a cell stack disposed within the case, the cell stack including an anode (5, 6) having a main anode body and an anode tab (19) projecting from the main anode body, the main anode body having an anode outer edge, the anode outer edge having a first peripheral portion distant from the anode tab, and a second peripheral portion that is a remainder of the anode outer edge; a cathode (3, 4) having a main cathode body and a cathode tab (17) projecting from the main cathode body, the main cathode body having a cathode outer edge, the cathode outer edge having a first peripheral portion adjacent the cathode tab, and a second peripheral portion that is a remainder of the cathode outer edge; and one or more separator layers (2) electrically insulating the anode from the cathode, the anode, the cathode and the one or more separator layers being stacked together with the main anode body offset from the main cathode body such that the first peripheral portion of the anode outer edge is recessed from the first peripheral portion of the cathode outer edge by a first offset distance [Fig. 1-6; paragraph 0049-0055]. Adamson also teaches an electrochemical cell wherein the cathode outer edge is recessed from the peripheral portion [paragraph 0159]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). And Suzuki teaches that recess provided on the anode surface to suppress growth of metallic lithium dendrite toward the separator [claim 1]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of recess in order to suppress growth of metallic lithium dendrite toward the separator.

8.	Claim(s) 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inauen (US 20140072860 A1) in view of Adamson (US 20170194666 A1) and Suzuki et al (US 10008717 B2) as applied in claim 2 and further in view of Bruch et al (US 20140272544 A1).
Regarding claims 3-11, Inauen/Adamson/Suzuki remains silent about a feedthrough port in the outer case; however; Bruch discloses a battery, comprising a case (102) having an inner surface and a feedthrough port; a feedthrough assembly (110) disposed in the feedthrough port. The feedthrough assembly comprises a ferrule (feedthrough 112) having a lumen; an inner conductor (114) disposed within the lumen of the ferrule; an insulating core (302) disposed within the lumen of the ferrule and separating the inner conductor from the case and the feed-through. Bruch also teaches a feedthrough insulation (feed-through insulator 116) disposed circumferentially around a portion of the ferrule positioned in the case; a cell stack (power cell 106) having anode and cathode, disposed within the case., and an insulating boot (insulation layer 118) surrounding the cell stack to electrically insulate the cell stack from the case. The insulating boot having an opening, the feedthrough insulation (116) being positioned in the opening and sealed to the insulating boot. The insulating core (302) can be made from glass or plastic. The insulating boot can be made from a thermoplastic polymer (e.g., polypropylene (PP), polyether ether ketone (PEEK), polyethylene (PE), and the like) [Fig. 1-3; paragraph 0021-0027].  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of feed-through port in order to accommodate a feed-through conductor which can be configured to be connected to the electrodes.
Regarding claim 12, Inauen teaches that the separator material can be ion-conducting polyethylene (PE) [paragraph 0049] and Bruch teaches that the insulating boot can be made from a thermoplastic polymer (e.g., polypropylene (PP), polyether ether ketone (PEEK), polyethylene (PE), and the like) [paragraph 0023].

9.	Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inauen (US 20140072860 A1) in view of Adamson (US 20170194666 A1) and Suzuki et al (US 10008717 B2) as applied in claim 2 and further in view of Kim et al (US 20130029188 A1) and BedJaouli et al (US 20160293905 A1).
Regarding claim 13-16, Inauen remains silent about a dielectric material layer disposed inside the battery. However, Kim teaches a battery housing (case 150) having a dielectric material applied to an interior surface (additional insulation coating layer) and a feedthrough port (terminal holes in cap plate 160), a feedthrough assembly (terminals 120, 130 and insulation members 125, 135) assembled to an opening of an insulating boot (insulation member 140) and a stack of offset cathodes and anodes (111, 112) with tabs (uncoated regions 111a, 112a) on peripheral portions distal from each other, separated by separator layers (113) and inserted into the insulating boot (140) [Fig. 1; paragraph 0044, 0050, 0063, 0066]. Also, BedJaouli teaches barrier film comprising dielectric material such as a glass or a ceramic for electrically insulating the battery [paragraph 0027-0028, 0091, 0095, 0097]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of providing an additional insulating coating layer (dielectric layer) in order to have effective insulation of the battery.  

10.	Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inauen (US 20140072860 A1) in view of Adamson (US 20170194666 A1) and Suzuki et al (US 10008717 B2) as applied in claim 2 and further in view of Vedoy (US 20170317331 A1).
Regarding claims 17-18, Inauen remains silent that the separator layers include a bag and the anode is sealed in the bag, however, it is known in the art that anode can be positioned between first and second separators which can be sealed to form a sealed separator bag as taught by Vedoy [paragraph 0049-0050].  Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).

11.	Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruch et al (US 20140272544 A1) in view of Kim et al (US 20130029188 A1).
Regarding claims 19-20, Bruch discloses a battery, comprising a case formed of stainless steel having a first cover (102) and a second cover (108) defining  an inner surface and a feedthrough port; a feedthrough assembly (110) disposed in the feedthrough port. The feedthrough assembly comprises a ferrule (feedthrough 112) having a lumen; an inner conductor (114) disposed within the lumen of the ferrule; an insulating core (filler 115) disposed within the lumen of the ferrule and separating the inner conductor from the case and the feed-through. Bruch also teaches a feedthrough insulation (feed-through insulator 116) disposed circumferentially around a portion of the ferrule positioned in the case; a cell stack (power cell 106) having anode and cathode (it is well known to have a separator between the anode and cathode to electrically insulate them), disposed within the case., and an insulating boot (insulation layer 118) surrounding the cell stack to electrically insulate the cell stack from the case. The insulating boot having an opening, the feedthrough insulation (116) being positioned in the opening and sealed to the insulating boot [Fig. 1-2; paragraph 0021-0027].  Bruch remains silent that the case has an additional inner dielectric layer.
However, Kim teaches a battery housing (case 150) having a dielectric material applied to an interior surface (additional insulation coating layer) and a feedthrough port (terminal holes in cap plate 160), a feedthrough assembly (terminals 120, 130 and insulation members 125, 135) assembled to an opening of an insulating boot (insulation member 140) and a stack of offset cathodes and anodes (111, 112) with tabs (uncoated regions 111a, 112a) on peripheral portions distal from each other, separated by separator layers (113) and inserted into the insulating boot (140) [Fig. 1; paragraph 0044, 0050, 0063]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of providing an additional insulating coating layer, the case and the cap plate may be more electrically insulated from the electrode assembly, the first electrode terminal, and the second electrode terminal; and the teachings of recess in order to suppress growth of metallic lithium dendrite toward the separator.
Regarding claim 21, Inauen teaches that the separator material can be ion-conducting polyethylene (PE) [paragraph 0049] and Bruch teaches that the insulating boot can be made from a thermoplastic polymer (e.g., polypropylene (PP), polyether ether ketone (PEEK), polyethylene (PE), and the like) [paragraph 0023].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/           Primary Examiner, Art Unit 1723